 NICHI BEI TIMES COMPANY149NichiBei Times Company and Nichi Bei TimesWorkers' Association.Case 20-CA-9766October 28, -1975DECISION AND ORDERBY CHAIRMAN MURPHY -AND MEMBERSFANNING AND JENKINSto the Association, unilaterally reducing the working hoursof unit employees and withdrawing recognition of theAssociation as the exclusive bargaining representative of itsemployees in an appropriate unit; and whether Respon-dentmaintained an unlawful no-solicitation rule inviolation of Section 8(a)(1) of the Act.Upon the entire record,' including my observation of thewitnesses and after due consideration of the brief filed bythe parties, I make the following:On June 30, 1975, Administrative Law JudgeEarldean V. S. Robbins issued the attached Decisionin this proceeding. Thereafter, Respondent filedexceptions combined with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this'proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Nichi Bei TimesCompany, San Francisco, California, its officers,agents, successors, and' assigns, shall take the actionset forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEEARLDEAN V.S. ROBBINS, Administrative Law Judge:This case was heard before me in San Francisco,California, on various days in April 1975. The charge wasfiled by the Nichi Bei Times Workers' Association, hereincalled the Association, and served on Respondent onNovember 29, 1974. The complaint which issued onFebruary 10, 1975, alleges that Respondent violatedSection 8(a)(1) and (5) of the National Labor RelationsAct: Posttrial briefs were filed by the General Counsel andby the Respondent.The basic issues herein are whether the Association is alabor organization within the meaning of Section 2(5) ofthe Act; whether Respondent had an obligation to bargaincollectively with the Association as the majority represent-ative of its employees in an appropriate bargaining unit; ifso, whether Respondent violated Section 8(a)(5) of the Actby refusing to furnish wage information on unit employees1Certain errors in the transcript are hereby noted and corrected2All dates hereinafter will be 1974 unless otherwise indicated.3 It wasnot distributed to the mailroom employees, Mrchi Onuma andCharles Tanamachl.FINDINGS OF FACTI.JURISDICTIONRespondent, a California corporation with its- principaloffice and place of business in San Francisco, is engaged inthe business of commercial printing and of publishing anewspaper, "The Nichi Bei Times." During the past fiscalyear, in the course and conduct of said business operations,Respondent has received -- gross revenues in excess of$200,000 and has subscribed to United Press International,an international and interstate news service.The complaint alleges, Respondent admits, and I . findthat , Respondent is, and at all times material herein hasbeen, an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.H. THE FORMATION OF THE ASSOCIATION AND ITSSTATUS AS A LABOR ORGANIZATIONOn July 11, 1974,2 a group of about, 18 of Respondent'semployees met and decided to form an Association for thepurpose of obtaining better wages and working conditions.Thereafter a survey was distributed among employees 3 todetermine what demands to present to Respondent. At aJuly 18 meeting the results of the.-survey 4 were tabulatedand it was agreed to demand a $1-an-hour raise. BetweenJuly 19 and 22, Akio Aoyagi, Rui. Takashima, and IwaoKawakami were elected to the negotiating committee anditwas decided to present -a written demand to Respondentcovering wages, vacation,, pension, and health insurance.Several employees drafted-a demand letter which was laterapproved by the entire group.On or about August 13, at anothermeeting, certain-rulesfor the Association were adopted, including the handlingof dues and the scheduling of semimonthly,meetings.Glenn Omi was elected treasurer and it was decided thatno other officers were necessary at that time. It was furtherdecided that collection of dues would commence for themonth of August.5 Around July, 24 or within a weekthereafter, membership cards were issued.Section 2(5) of the Act defines `a labor organization asany organization ofanykind; or any agency or- employeerepresentation committee or plan, in -which employeesparticipate and which exists for the purpose, in whole-or inpart,of dealing with employersconcerninggrievances,labor disputes,wages,rates of pay, hours of employment,4About 13 of the surveyswere returned-5This is fromthe testimony, of Aoyagi. GlennOnu thinksthismeetingwas held July 24. The factsherein are mostly, undisputed, and unlessotherwise indicated are from the testimonyof Akio Aoyagi. '221 NLRB No. 33 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDor conditionsof work. Clearly the Association meets theserequirements.N.E.R.B. v. Cabot Carbon Co.,360 U.S. 203(1959).Accordingly, I find that the Association is a labororganizationwithin themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Sequence of Events1.The July 23 meetingTwo or three days prior to July 23, Kawakami andAoyagi approached Respondent's president, SchichinosukeAsano, told him they were representing the employees andwould like to have a meetings Asano agreed and themeetingwas held on July 23 during the lunch hour. Asano,Secretary and, General Manager Tsutomu Umezu, board ofdirectors member Iwao Namekawa,7 and about 20 employ-ees s attendedthe meeting.Asano began the meeting by reviewing the history of theNichi,BeiTimesand its role in The community. Heemphasizedthat since Respondent was for the Japanesecommunity's service it could not expect sufficient incometopay sufficientwages.Since he spoke in Japanese,Kawakamisummarizedhis statements in English. ThenAoyagi, spoke. He,agreed that Respondent should serve thecommunity but said the employees wanted better wagesand also wanted a clear wage system. He suggested thatcertain improvements, inmanagement practices andchanges in editorial policy would increase circulation andincome withouta concomitant increase in cost. Umezuadmitted that he had no aggressive policy to-improve thepaper but said he' was willing to change.2.The July 24 demandAfter the July 23 meeting was over, Aoyagi, Omi, StanKadani, and Yuichi Murai remained and had a briefconversation with, Namekawa. Namekawa suggested thathe and Aoyagi- should have dinner and talk.WhenNamekawa left, the four- employees decided it would be agood idea to send a letter to Respondent. They drafted aletter,read, it, to various other employees, and thenprepared about 20 copies in English and Japanese. r Thesecopies - were distributed to most employees except themailroom employees and Tanamachi and Onuma.On July 24 copies-were also given to Namekawa, Umezu,and board of directors member Kazuma D. Ikezoe. Theletter read:We workers of Nichi Bei Times made proposals onAug. 9th of last year and March 1st. of this year, forimprovement of the company. We also used, everyopportunity to make clear individually the need forimprovements, and, each time the management agreedto 'take action.But during the past year, the actions that werepromised1) Better working conditions.6 There is no evidence that the Association was mentioned at this time.4On October 2, Asano remained chairman of the board, Umezu becamesecretary,and Namekawa became a vice president.2), Improvements in the print'shop to makemore money3)Re-evaluation of newspaper content toimprove the paper and thereby increase subscrip-tions.4) Improvements in all aspects of advertisingpolicy.5) Better service to readers.-6)To have a meeting-of all workers andmanagement as a whole body in order to discussand begin to concretely carry out the above plans.NONE of these Agreements have been fulfilled!!!With this as a background,we workers,dissatisfiedwith conditions and unsure of our future,formed theNICHI BEI TIMES WORKES[SiC] ASSOCIATION in order tounite together to work for a better future.At this time,the NBTWA has decided to negotiatewith the management with Kawakami,Aoyagi, ` andTakashima as our representatives.The following are our demands:We low-wage earners,because of inflationary price,especially of food, have no, chance of even savingmoney or finding other sources of income.We can onlyhope for increases in our monthly incomes(calculatedon an hour basis).Is it difficult for management tounderstand the difficulty [sic] we face due to our lowincomes? Rather than showing a genuine concern forour situation management has onlymadetoken-effortsto raise our wages by increasing subscription rates andpaying us out of stock dividends.If, this continues,we will never be able to gainanything.We have already waited for one wholeyear! ! !This time, we must demand a clear replyinwritingto each of the following-by the deadline on July30:1)A $1.00 raise for everybody, to begin Aug. 11974.2) Vacation plan. 1-5 year worker - 1 weekper year. 6-10 year worker - 2 weeks per year.11 year worker - 3 weeks per year3) Establish a pension plan, re-evaluate insur-ance plan.4) A clear system for wage rate.5)Managementsopinionson ideas, presentedduring the past year, and explanation of why theyweren't implemented.On July 24 Aoyagi and Kawakami delivered a copy ofthe above document to Asano. Aoyagi read the Japaneseversion of the letter to Asano, told him the employees wereconcerned regarding. Respondent's future and' would liketo help to improve the Company so that they could obtainbetter wages and working conditions. He further said theemployees thought that the best way of achieving thesegoalswas toform an association, - that most of theemployees wanted the Association and had joined it, andthat he, Takashima, and Kawakami had been selected torepresent the employees. Asano said he would think about8Themailroomemployeeswere not present nor were editorialemployees Charles Tanamachiand Michi Onuma. NICHI BEI TIMES-COMPANYthe demands listed at the end of the letter, that he reallyappreciated the suggestions and would work hard to meetthe suggestions. There was no explanation as to whichemployees or classification of employees he was referring.Aoyagi testified that when he referred to employees he hada certain unit of employees in his mind and Asano did notquestion as to whom he represented.3.The July 27 Namekawa-Aoyagi, conversationOn July 27, in Respondent's parking lot, Namekawaapproached Aoyagi and asked if he was-a radical studentsent from Japan to organize a labor union and disruptRespondent. Aoyagi_ said he never got involved in anyradical student movement. Namekawa said he had read theJuly 24 demand and considered outrageous the demand fora $1 wage increase. Aoyagi replied that was becauseNamekawa had no ideas for improvement,that an increasein incomeof $300 to $400 daily. would finance such anincrease.Namekawa said he objected to the use'of theword "demand" in the July 24 letter and asked Aoyagi tochange it. Aoyagi agreed. Namekawa further said thatposting the July 24 letter was illegal.9 Aoyagi said he didnot know of any such'law. Namekawa said the employeeswho were not members of the Association felt pressuredand uncomfortable. Aoyagi said he did not realize thisproblem existed and was willing to discuss it if it did exist.Aoyagi alsosuggestedthat Respondent hold -a meeting ofemployees to explain the "inner workings" of the Companyand reminded Namekawa that he had promised such ameeting several times in the past.4.The meeting in the last week of JulyBetween July 24 and 30, either Asano or'Umezu askedAoyagi and Kawakami to the conference room to discussways to improve Respondent's operation. Umezu, Asano,Ikezoe,Vice President Yasuo Abiko, Treasurer TsugioKobayashi, and another person whom Aoyagi thinks isDirector Noboru Shirai were present. The meeting lastedfrom 2-1/2 to 3-1/2 hours. Aoyagi repeated the suggestionscontained in the July 24 letter °and made'some additionalones.He emphasized that the requested wageincreasecould : bemade if - they worked together to improveRespondent's operations. Asano said a wage increase wasprobably possible, that 'subscription rates in Japan haddoubled so Respondent was planning to raise its subscrip-tion rate. Aoyagi objected that this was just'a temporarysolution and since Asano insisted that Respondent servethe'community,'just to raise'the advertising and subscrip-tion rate was not reasonable. Aoyagi said the problem waspoor management.Shirai said the employees were askingtoomuch. They also discussed vacations and the otherdemands setforth in the July 24 letter. The managementrepresentativessaid they would have to study the demands.Aoyagi said 'employees had become suspicious of eachother over differencesin wages,that they had to have aclear wagesystem. Umezu said Respondent could not givethem a clear wage system. Asano said they were expecting9The letter had been posted on the stairway,in the lunchroom, andopposite the timeclock10This is a composite of the testimonyof Aoyagiand Umezu.151a professional printing engineer from Japan which shouldresult in improvement, and that they would consult withanother Japanese newspaper relative to increasing sub-scription rates.5.The July30 meetingOn July 30, Asano and Aoyagi agreedto a meetingwhich was held July 31. At the July 31 meeting, they firstagreed that the meeting would last only I hour. Nameka-wa, Umezu, Abiko, and about 12 employees were present.Namekawa stated that the other Japanese-Americannewspaper was facing the same problem as Respondentand that Respondent's employees were not the only onessuffering from low wages. Employees' Kadani, Kawakami,and Kimi Shinto said something in criticism of suchrationalization.Aoyagi said they wanted Respondent topay full premium for health and dental insurance'and theywanted a pension plan. Umezu said it was impossible topay the full premium` and that there must be some lawprohibiting a small company such as Respondent fromproviding a pension plan, that he would have to consultwith a professional. Umezu also said he had an aggressivemanagement policy and he was planning 'to improve thejob' printing section.He suggested that the print shopemployees should get together to discuss improvement ofthatoperation.Someonefrommanagement said therequested vacation plan' was a good idea but made nodefinite commitment.'06.The August 2 demandImmediately following the July 30 meeting with Respon-dent, - Omi,Kadani,Murai, and Aoyagi drafted thefollowing document protesting management's attitude atthemeeting, reasserting their earlier demands and hadmembers of the Association sign it.iiWe are not satisfied with the replies made by themanagementof the NichiBei Times at the meetingheld on July 31st.1.We continue to request for $1 an hour raise.Retroactive to July 29.2.We are waiting for a reply on a vacationplan forworkers.3.The, reply made by Mr. Umezu on the pensionand medical plans was not satisfactory and we expect apositive answer.4.We want themanagementto give us a clearpicture of the wage system,for all workers.5.In spite of the high cost of living, the companydid not recognize this situation and this is irresponsibleof the company when it is brought to their attention bythe workers.We would like to have the company reply to theabove points by Friday noon, Aug. 9. If the companydoes not meet the above requests, we plan to takedrastic steps.11As with most other documents involved herein,itwas written in bothEnglish and Japanese.The version set forth herein is the English. Thetranslation of the Japanese version is essentially the same. 152/s/ Iwao Kawakami/s/ Akio Aoyagi./s/ Haruml Matsushita/s/Masaru Sano/s/ Glenn Omi/s/Rui Takashima/s/ Kimi ShintoDECISIONSOF NATIONAL,LABOR RELATIONS BOARD/s/ T. Kokame/s/K.Miura/s/ S. Ishida/s/ Stan Kadam/s/ Yuichi Murat/s/ Yuriko AmoresOn August 2 or 3, Kadam and Aoyagi presented theabove document to Asano. Aoyagi asked Asano to read it,pointed out that it had been signed by, employees, andrequested anothermeeting.Asano agreed to meet onAugust 9.7. -The August 7 meetingOn August 5, following altercations between Tanamachiand Kadani and Tanamachi and employee Shizue Ishida,the Association had an emergency meeting at which theyagreed to present the following letter to Respondent:For the last 12 months, we employees of the NBTCompany have been meeting and discussing ways toimprove the NBT and thereby- increase our low wages.Throughout this period, we have received [sic] littlecooperation from the NBT management,,and so in Julyof 1974,46 formed the NBT Workers' Association toimprove our ability to discuss these issues with thecompany.With the formation of our Association, we presentedfive demands to the Company to improve our wages,the working conditions, and the benefits here.For the past year we have patiently presentedpetitions, proposals, and questions to the management.These have all been met with little if any response [sic]by, the Company.Our latest set of five demands, all completelyreasonable, were rejected by the Company. This latestrejectionwas a disappointment and has drawn ourpatience thin. Even still, we are willing to furthernegotiate.But added to this situation now . is the abusiveattitude taken by Tanamachi towards certain membersof the NBTWA in particular, and towards the Associa-tion in general. In particular, we are referring toSaturday, August 3, 1974, when Tanamachi viciouslyverbally attacked one of our co-workers, Mrs. ShizueIshida, for some five minutes straight, raising his voiceand yelling, all this not to make a point, but tointimidate her.When other workers protested thisoutrage, they were told by Tanamachi to "shut up."Further, on Monday, August 5, 1974, Tana'machicontinued this verbal abuse towards another of our co-workers,Mr. Stan Kadani. But in this instance, he wenteven beyond his previous bad conduct of yelling, andadded physical assault. Even' more, ',Tanamachi threat-ened to "beat up" Kadani in the parking lot after work.These abuses and assaults are completely unjustifia-ble, and are a disgrace to the Nichi Bei Times.We, as members of the NBTWA and as long-timeworkers at this company, protest this gross treatmentand file this complaint in writing.We demand an apology from Tanamachi for hisverbal and,physical assaults on our two co-workers:Mrs. Ishida and Mr. Kadani. This is the only solutionpossible.We wish to point out that this [sic] situation is notjust a dispute between three individuals, but that itbrings into question the attitude of the entire manage-ment towards the workers.We urge Mr. Asano,President of NBT, to take personal initiative to resolvethis situation.A newspaper has to stand for the principle ofjustice.But such a , principle is being disgraced within thecompany when workers [sic] are verbally and physical-ly abused. Unless we can recieve [sic ],support from thecompany against such injustice, we must appeal to thecommunity as our only source of support.We expect definite and positive action from the NBT^.vfLpoJlyvu Luin m^uc.August 5,.1974/s/ Yuichi Murai/s/Masani Sano/s/Kivu Shinto/s/ Akio Aoyagi/s/ Iwao Kawakami/s/ Glenn Omi/s/ Rui Takashima/s/ Stan Kadani/s/ Kimi Miura/s/ S. Ishida/s/ Harumi Matsushita/s/ Terukumi Kokame/s/ Yuriko N. AmoresThe above document was presented to Asano by Kadaniand Aoyagi on August 5. Aoyagi read the Japanese versionto him. Asano said he,thought the incidents were personaland Respondent should not be involved, but agreed to ameeting on August 7 to discuss the situation.On August 7, about 15 employees met with' Asano andUmezu. Asano said ' Tanamachi _ apologized for the inci-dents.Kadani and Aoyagi said they considered . theincident. as threatening toward the Association from aperson close to management. Asano said he considered itasa personalmatter.Aoyagi suggested that it wasmanagement's responsibility to, control, Respondent'soperation. Aoyagi asked if Tanamachi had any, authorityby virtue of his ownership of some of Respondent's stock.Asano said- stock ownership confers, no authority, that allemployees are equal. Aoyagi asked if Umezu had startedon pension and vacation plans, and how it was progressing.Umezu said 'he was still investigating, but promised to givea definite answer as to vacations by August 9.8.The August 9 meetingAbiko, Umezu, and 10 to 20 employees 12 were present atthe August 9 meeting. The occurrences at this meeting aredisputed.Umezu testified that he prepared the followingstatementwhich he read in Japanese and Abiko andKawakami summarized in English; he 'made no othercomments nor does he recall any remarks made byemployees.12Mural estimated10 employees and Aoyagi estimated 17, to 20employees. NICHI BEI TIMES COMPANY153ENGLISHAUG. 9 1974.not recall Umezu complaining about employees stoppingatAsano's desk during the day to request meetings.Neither Aoyagi nor Murai recall anything being said abouteditorialpolicy,requesting negotiations in writing orduringwork hours without an appointment, or aboutmeetings with small groups of employees.141.The 1-dollar increase of hourly wage going back toJuly 29th impossible.With Sept. 15th as the target,willmake efforts toimplement a wage increase by consideringthebusiness situation. The amount of increase insuch a case undecided have already replied2.Do not recognize its necessity. It is an infringementof the right of management. Also, cannot agree tothedemand to reveal the salaries of thosemanagingthe business.3.Have already replied regarding pension impossiblefor company to bear the total amount in medicalinsurance4.A.Meddling in the editing is unacceptable nomatter by whom.B.Consolidation of the printing department to becarried out speedily as much as possible. Will discussconcretely with punting department personnel.The company side cannot agree' to a unilateralconvocation of a meeting by a segment of theemployees. In the future, all employees will be notifiedin writingby the company side.It is strictly forbidden henceforth to request fornegotiationswith the company president during workhours without appointment. If necessary, a requestshould be made beforehand to the board.13Neither Aoyagi nor Murai recalls Umezu reading anydocument. According to Murai, Umezu referred to noteswhen he mentioned figures and percentages. Aoyagi andMurai testified in substantial agreement that in thebeginningAoyagi suggested that management representa-tiveswould be responsible for interpreting into English orJapanese the remarks of management representatives, andtheAssociationwould be responsible for interpretingemployee remarks. Umezu agreed. Umezu said manage-ment faced financial difficulty, that 70 or 75 percent ofRespondent's income went to wages. He also said that therising cost of paper was a factor. Umezw, said they wouldgrant a wage increase around September 15. Aoyagi andShinto inquired as to the amount of increase. Umezu saidthe amount of increase was confidential and dependentupon an individual's productivity, and they had no right tothat information. Aoyagi suggested that even though themeeting wascalled by the Association the agenda wasrelevant to all employees, so all employees should attendthe meeting.Umezu said that was a good,idea but pointedput that the differences, in working schedules made thatdifficult.Kadani asked why Respondent had not takentheirsuggestionsfor improving job printing. Umezu saidhe waswilling to meet with the employes in the printingdepartment to discuss ways of improving, the job printingoperation.Umezu said the pension plan was under study andstressedthat such a plan was difficult for a small company,that they would have to consult with an expert. Mural does13This translation is by the official translator for the proceedings herein.14This latter was in response to leading questions related to that portionof Umezu's prepared statement which translates, "The company side cannotagree to aunilateral convocation of a meeting by a segment of theemployees."9.The August 15 meetingOn or about August 15,15 Umezu came into thelunchroom and announced to the six or seven employeespresent 16 that Respondent had decided to grant additionalvacation benefits.The new vacation plan would be 1week's vacation for employees with 1 to 5 years' seniorityand 2 weeks after 6 years. Umezu asked if they acceptedthe plan. Some of the employees argued that employeeswith 10 years' seniority should receive more than 2 weeks,however, Aoyagi testified, "At the end of the discussion,we settle and we accept his plan."10.The August 23 demandOn August 23, the following document was submitted toRespondent.This is to notify the Nichi Bei Times managementthat the NBTWA has waited long enough.We reaffirm our demands for:1.$1.00 per hour raise for all workersRetroactive to 7-29-742.a clear explanation of the wage rate for allNBT employees, including the management3.a pension plan for the company, andmedical insurance paid completely by the compa-ny4.a clear explanation of management plansto improve the income of the Nichi Bei Times,specifically -A. improving the quality of the newspaper, especiallythe editorial policiesB.improving the operations of the print shop, increas-ing efficiency and businessIf these demands are not fulfilled by August 28,1974, we will have no other course but to seek supportfrom outside the company. We will begin distributingthe attached public statement of the NBTWA in thatevent.We request that the company call a meeting forAugust 28, 1974, 12:30 pm, attended by all employeesof NBT, to discuss this current situation.8-23-1974Nichi Bei Tunes Workers' AssociationAttached thereto were leaflets soliciting public support.15Umezu had previously promised that he would show up on that dateand relate Respondent's decision on vacations.16There are normally 10 to 13 employees in the lunchroom at noon.Oms, Kadani,Aoyagi,Kawakami, Shinto,and Harumi Matsushita werepresent. 154DECISIONSOF NATIONALLABOR RELATIONS BOARD11.The August 28 change in lunch andcoffeebreak policyOn August 27, the Association met and formulated itsposition for the next meeting with Respondent. Thisincluded a compromise wage demand, earlier deadline,another meeting, space in the newspaper to publicize theirposition, and a demand for a change in the lunch andcoffeebreak policy.On August 28, Umezu came into the lunchroom aroundnoon. About seven employees were present. Umezu saidRespondent had decided to give employees 50 minutes forlunch, and 20-minute morning and afternoon breaks.17Shinto asked if all employees had to take lunch and breaksat the same time. Umezu said this was not necessarybecause work schedules were not uniform.12.The September 17 announcement of no-solicitation rule and answer to the Association'sdemandsOn September 17 another meeting was held. Umezu,Namekawa, Ikezoe, and about 20 employees were present.At the outset Umezu accused the Association of workingwith a society known as New Dawn to distribute leafletssoliciting public support for the Association in envelopesstolen from Respondent. Kadani, who is a member of NewDawn, denied this.is Namekawa said some people weresaying the Association was socialist. The employeesprotested this label.Umezu read and distributed thefollowing rules and regulations:1.No signs or posters may be posted on bulletinboards or any other parts of the premises of theNichiBei Timesby any person or persons without writtenconsent of the managing director.2.No meetings of employees for purposes oforganizing or forming or propagating the contentionsof any employees' association will be permitted on thepremises of theNichi Bei Times,or during workinghours. By law, theNichi Bei Timesis not required topay any employee for time spent in any such meetingormeetings, and any absence from work by anyemployee or employees for such purpose will result inan appropriate reduction in wages and earnings.3.No equipment or materials or facilities of theNichi Bei Times,including, but not limited to, presses,camerasandtype, is permitted, without prior writtenauthorization from the managing director.4.Any request of employees or any purportedassociation of employees to meet for discussions ofworking conditions or other aspects of employmentmust be made, in writing, to the managing director.As to rule 1, the employees protested that their postersdestroyed nothing so they didn't think such a rule wasnecessary. As to rule 3, Umezu said they were not to useRespondent's Japanese type. Aoyagi said he was sorry, heknew it was not right but the Association had decided thatitwould not damage anything to use Respondent's press.Umezu was speaking in Japanese. Aoyagi asked him totranslate into English, but Umezu said that was unneces-sary and did not do so. Umezu then read and translatedthe following reply to the Association's demand. AJapanese version was distributed.1.$1 Pay raise retroactive July 29th is impossible asreplyed before.We will try to give you some payraise effective Sept. 15, but its increase rate is notdecided yet.2.Management can not, clarify, wage rate of theemployees and management staffs. We believesuch action is not necessary.3.We already made a reply on the proposed pention[sic] plan.4.Editing: The right of selection or rejection of newsitems belongs exclusively to the person who isediting so that indiscrimination, interference,meddling or restraint are not permitted under anycircumstance.An attempt to increase earnings is to be made throughthe consolidation of the printing department.Shinto asked when the raise would appear on theirpaychecks.Umezu said it would be after the nextpaycheck. One of the management representatives said itwas past 1 p.m. and the meeting would have to end. Someof the employees, including Kadani, protested manage-ment's action in closing the meeting without any seriousdiscussion of the Association's demand or Respondent'sreply.13.The change to 5-day publicationAround the end of September, the employees learnedthat Respondent was planning to go from 6-day publica-tion to 5-day. On, or about October 1, Aoyagi and severalother members of the Association approached Umezu, toldhim of their concern-regarding this change, that employeeshad not been notified, and asked if he would explain anychanges in wages. Umezu's only reply was, "Oh yeah? Youdidn't know? You didn't know we planned to change tofive-day system." He then said he would let them knowregarding the effect on wages.On October 2, Kadani, Omi, Aoyagi, Murai, Kawakami,andShinto talked to Asano. Aoyagi explained that theyhad gone to Umezu but received no answer and haddecided to come to the president to get a clearer answerabout the 5-day publication system and its effect on wages.Asano said they could have a meeting the next day.On October 3, Asano, Umezu, and Abiko met with about10 to 14 employees in the lunchroom around noon. Asanosaid Ikezoe was Respondent's new president and gave thenames of the other officers. Someone inquired if their17 In view of this, the Association never made its proposal relative topunted by Respondent for a customer. The envelope did contain Newbreaks.18 Inan effort to prove this, Umezu unsealed an envelope in the meetingDawn material but contained nothing from the Association NICHI BEI TIMESCOMPANY 'wages would be changed with the 5-day system. Umezusaid they would work from 8 a.m. to 5 p.m. 5 days 19 withno wage change. Someone inquired as to the people whoworked 8 hours. on Saturday and received 4 hoursovertime. There was no answer. Omi said, "You cannotchange our wages and working schedule without asking us,and an NLRB Act says, `without consulting employeescompany cannot make any unilateral changes in the wagesand working schedule.' " Umezu and Ikezoe then had ashort discussion which the employees could not near.Umezu said they would- get a pay raise. Aoyagi asked theamount of the increase. Umezu replied that he could notsay how much because each person had different prod-uctivity.Aoyagi said it was all right to discriminateaccording to productivity when wages were $5 an hour' butat $2 and $2.50 an hour differences in wages based onproductivity had no validity. - He said at least employeesshould receive the same wages. Umezu said it was a basicrule of Respondent not to disclose wages and productivityof each individual.Ikezoe testified that he was out of the office on October3.When he returned he was told that several employeeswere looking for him. So he met with Aoyagi, Omi,Kadoni, and Murai. They asked what was going to be doneabout the pay when the 5-day weekbeganand impliedserious consequences if they received a pay cut. Ikezoe, saidhe would talk to Umezu.Toward the end of the first week in October, Omi,Murai, and Aoyagi approached Umezu and Ikezoe. Aoyagisaid they had to have a clear answer as to the effect the 5-day system, would have on wages and requested thatemployees be given 4 hours extra so they could earn thesame amount on Saturday. Either Ikezoe or Umezu saidthat on a temporary basis Respondent would give them 4hours' pay on Saturday without working on Saturday.14.The October 11 meetingOn October 11, Umezu met with about 10 employees. Heread the following in English and translated it intoJapanese.The statement was also distributed to theemployees present:Minimun [sic] working hour - 35 hrs per weekBonus of 4 hrs per week to be given only to personswho work 35 hours or overOvertime -to be given over 40 hours (actual workedtime)Parttime workers not includedOffice not includedAbove condition temporary-There is some dispute as to what transpired at thismeeting. Aoyagi testified that someone inquired why part-time workers were excluded. Umezu did not answer. Thensomeone asked why office workers were excluded. Umezu19Previously employees had worked 8 a.m. to 4 p.m. 5 days a week and 8a.m. to12 noon on Saturday. The hnotypists and the pressmen worked on155replied that traditionally Nichi Bei Times- office workersarenot the same as other production workers "and,traditionally, they have a different system so they cannotbe included. Someone said they understood. Aoyagi saidpart-time workers should be included because they comeregularly and they have been coming in on Saturday at aregular time so they should receive the same benefits asother employees. Umezu: said part-time employees weredifferent and he could not accept the suggestion that theyreceive the bonus and benefits. Someone asked what bonusmeant. Umezu said this was money to cover the Saturdaywages. Kadani said, "You promised to give us pay raise,you didn't and now you give us note like this. We cannotaccept that."Umezu's testimony differs in one significant Tespect. Hetestified thatwhen someone inquired as to why officeemployees were not included he replied that the officeemployees, were not included because,they worked strictlya 5-day week. After the meeting, office employee RuthToriumi reminded him that she worked a 6-day-meek andhe agreed that she should have been included in the bonusplan. I credit Umezu in this regard. Both Aoyagi andUmezu impressed me as generally honest reliable witness-es.However, I find that Umezu's account as to his reply isinherentlymore consistent. It is obvious from previousdiscussions between employees, and management and fromUmezu's handling of Toriumi's complaint that the bonusplan was implemented to compensate for the loss of wageswhich would be incurred by employees who normallyworked a 6-day week.15.The October 11 demandOn October 7 the members of the Association met anddecided to send Kadani and Aoyagi to the National LaborRelations Board; They also agreed on a draft of a letter toRespondent to clarify what they were claiming as theirrights.Kadani drafted the letter using some language fromtheNLRB pamphlet "Layman's Guide to the NationalLabor Relations Act." Sometime between October 8 and11,Kadani and Aoyagi went to the National LaborRelations Board. During that visit they showed a Boardagent the draft of the letter they planned to sendRespondent, explained the history of the Association, andinquired what they could do and what legal rights theyhad. The Board agent explained that no recommendationcould be' made or advice given but did give them certaininformation. Specifically, the Board agent explained that itwas necessary that the Association represent a majority ofthe employees in an appropriate bargaining unit, that theywould have to be able to prove majority representation.Therewas some discussion as to the importance ofRespondent's agreeing that the Association represented amajority of the employees.After Umezu left the October '11 meeting, some of theAssociation members remained in the room and decided tosend to Respondent the letter they had drafted. Kadamand Aoyagi tried unsuccessfully to find Ikezoe. They thengave the letter to Abiko. Kadani said, "We come to thisSaturday until 4 or 5 o'clock 156DECISIONSOF NATIONALLABOR RELATIONS BOARDconclusion, I want you to read it and discuss with the othermanagement." The letter reads:ATTENTION: Management of the Nichi Bei TimesCompanyWe, the workers of the Nichi Bei Times Company,wish to, inform the management. that we intend toexerciseour legal right to collective bargaining.We wish to clear up any confusion on the part of themanagementconcerning the Nichi Bei Times Workers'Association (NBTWA).The NBTWA formed as an organization of themajority of workers at the Nichi Bei Times Companyon July 24, 1974. At that time, we notified the Nichl' BeiTimes Company of our organization, and presented ourdemands signed as such.We have issued membership cards, held regularmeetings,and collected monthly dues from all mem-bers.We are prepared to prove our majority status bysubmittingsignedmembership cards to a mutuallyselectedimpartial person.We intendto exerciseour legal right to collectivebargainingaccording to the National Labor RelationsAct, 'inparticularSection9(a)whichstates,"Representativesdesignated or selected for the purposeof collective' bargaining by the majority of the employ-ees in a unitappropriate for such purposes, shall be theexclusiverepresentatives of all the employees in suchunit for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, or otherconditions of employment."Further,we wish to clarify that our demands arewithin the definition of "man datory`subjects," and=thusrequire your good faith bargaining. This is clearlyexpressedin the National Labor Relations Act inSection 8(a)(5).Section 8(a)(5) is interpreted by theNational LaborRelationsBoard as "The, duty tobargain covers all matters concerning rates of pay,wages,hours' of employment, or other conditions' ofemployment. These are called mandatory subjects ofbargainingabout which the ' employer, as well as theemployees'representative 'mustbargain in goodfaith ...These mandatory subjects of bargaining in-clude but are, not limited to such matters as pensionsfor presentand retired employees, bonuses, groupinsurance,grievance procedure, safety practices, senior-ity,procedures for discharge, layoff, recall, or disci-pline,and the union shop."With this as a background, we re-emphasize ourdemands:1)$1 per hour raise for all employees toprovide a decent living wage.2) An open wage system to end the manage-ment'sdeciet [sic] at manipulating our wages,fomentingsuspicion and dis-unity amongst theemployees.3)A pension plan and a medical insuranceplan paid by the company.4) A clear explanation of management plans toimprove the income of the Nichi Bei TimesCompany, specifically:a) improving the quality of the newspaper, especially' the editorial policies.b) improving the operations of the print shop, increas-ing efficiency and business. -10-11-74SignedNichiBei Times:Workers' AssociationLater that : afternoon, Ikezoe approached Kadani anddiscussed the letter. According to Aoyagi, Ikezoe said hedid not like legal disputes, that he thought there should begood relations within the Company, all one family. Aoyagisaid he agreed, if possible, Ikezoe suggested that they eitherdrop the charges or drop' the demands. , Aoyagi firsttestified that Ikezoe suggested that he withdraw filingcharges with NLRB. On cross-examination he'admitted hewas confused and he didn't recall whether'Ikezoe referredto charges or demands. His prehearing affidavit says "dropdemands" Ikezoe testified that he simply asked for, ameeting concerning the letter and Aoyagi said he couldn'tmake 'the decision himself. In view of Aoyagi's admittedconfusion and the fact that after 'Kadani- and Omi arrivedthere was no discussion regarding either dropping-demandsor not filing NLRB charges, I credit Ikezoe's testimonythat he only requested a meeting.Aoyagi called Kadani, Omi, and Umezu -over. Ikezoesaid 'he was new20 and did not know what was going on.Kadani said, "What do you mean, you have worked here along time and even if you were nit president, you knewwhat was going on." Kadani asked if he read theAssociation's letter. Ikezoe said yes. Kadani asked, "Doyou admit that since July 24, 1974, the Association has amajority of all, employees of Nichi Bei Times?" Ikezoe saidyes.Kadani said, "We'd like to have collective bargain-ing." Ikezoe said that's fine. They then discussed a date forthe meeting. llcezoe suggested October, 15 and they agreedon that date.Omi testified that Ikezoe said he did not want a legaldispute, he -wanted to, work together as a happy family. Hefurther testified:Stan wanted to make sure that they recognized us, so Ican't remember the exact words, but I remember himasking if Nichi' Bei Times management recognizedNichi Bei Times Workers' Association as representing amajority of the workers at Nichi Bei Times since July24, such being the sole representative of the workers atthe Nichi Bei Times. Ikezoe said yes, he did. Then hesaid, I believe, was Mr. Ikezoe saying that he wanted toget together to talk to us.Omi further testified, that Ikezoe proposed a meeting onOctober 15 to set a date to have a meeting. The employeesasked, why they could not have a meeting on October ,15.Ikezoe said they did not have time and they decided thaton October 15 they would set a date for a long collective-20He wasapparently referring to his new position as president. NICHIBEI TIMESCOMPANYbargaining session. On cross-examination, he admitted thatIkezoe said he needed time because he was new.Ikezoe testified-that he suggested a meeting to talk overthe letter just presented to management, that he emphasiz-ed the management did not want any confrontation withthe workers. He further said he needed time to study theletter.He denies agreeing that the Association representeda majority of the employees. I credit Ikezoe's denial. TheAssociation had obtained employee signatures on severaldocuments. In each instance there were either 11 or 13signatures.21 To a layman unfamiliar with the concept ofexcluding certain classifications of employees from anappropriate unit, this was not a majority. Also, Ikezoe'sasking for time tends to corroborate his testimony thatbecause of the legal phraseology in the Association's letter,he had determined to seek legal advice and his request fortime was intended to afford him the necessary time toconsult counsel.16.The October 15 and 24 meetingsAfter discussing thematterwith other members ofmanagement, Ikezoe attempted to contact his attorney butlearned he would not be in his office until October 21.OnOctober 15, Ikezoe and Umezu met with the employees.Although there is some dispute as to why Ikezoe said hewanted to wait until October 24 to meet, it is agreed that hedid ask for this delay. Ikezoe admits that he did not expressthe real reason he wanted the delay, which was to consulthis attorney. On October 21, Ikezoe's attorney referredRespondent to a labor attorney whom they consulted onOctober 23.On October 24, at 5 p.m., the scheduled time for themeeting, people were still setting type, so Kadani andAoyagi went to Ikezoe and asked if the meeting were goingto take place as scheduled. lkezoe said it was impossible tofinish the newspaper before 5 o'clock and asked that thebargaining be postponed until the next day.17.The October 25 meetingOn October 25, Ikezoe, Umezu and Namekawa met withthe employees. Ikezoe read a copy of the following letter,dated October 24:Nichi Bei Times Workers' Association:This is in response to the undated letter addressed to"Attention:Management of the Nichi Bei Company,"inwhich the Association claims that it represents amajority of our employees.Please be advised that we doubt that the Associationactually represents a majority of our employees forpurposes of collective bargaining in an appropriatebargaining unit. Accordingly, we must and hereby dodecline to recognize the Association as the exclusivebargaining representative of our employees until suchtime as the Association has been certified by theNationalLabor Relations Board as the majorityrepresentative in an appropriate unit.Inasmuch as the Association does not represent amajority of our employees, it would be inappropriate to157either recognize it or bargain with it about the matterreferred to in the letter.We believe that a secret ballotelection conducted by the National LaborRelationsBoard is the most appropriate and fairest method ofdetermining our employees' true desires.We desiresuch an election, not only to permit our employees toexpress their wishes freely, but also to obtain thebenefits of the Act for ourselves and our employees.Recognition of the Association in the absence of asecret National Labor Relations Board election wouldnot confer these benefits, or in my view, adequatelyprotect the employees' free expression of their repre-sentativedesires.Very truly yours,/s/ K. D. IkezoeWhen Ikezoe finished reading the statement, he said, onthe advice of his attorney, he would not elaborate on thestatement or makeanycomments, and left. According toAoyagi, Kadani said:For a long time we are suggesting and try to help you toimprove Nichi Bei Times Company, and now you agreeto meet us today. And you admit majority, but all of asudden at this moment, you start to say you neveradmit us as a bargaining unit, representing Nichi BeiTimes employees .... We are ready to show anyproof of our majority to you, but you never ask for itand we are quite willing to go into election if it'snecessary, conducted by NLRB.Ikezoe replied, on advice of his attorney, that he could notmakeanycommitment. Ikezoe testified that someone, hethinks Kadani, said "you are stalling again." He does notremember Kadani or any employee saying they would bewilling to have an election, and he denies that anything wassaid about the Association's representing employees.B.Conclusions1.The no-solicitation ruleItem 2 of the rules and regulations announced byRespondent on September 17 states:2.No meetings of employees for purposes of organiz-ing or forming or propagating the contentions of anyemployees'associationwillbe permitted on thepremises of the Nichi Bei Times, or during workinghours ....Even assuming that the phrase "during working hours"qualifieswhat appears to be an outright prohibition ofunion activities on Respondent's premises, the above ruleunduly restricts the rights of employees under Section 7 oftheAct since it appears to prohibit activity otherthansolicitation, it is directed only toward union activity, andthe prohibition is not limited to actual working time.FloridaSteelCorporation,215NLRB No. 23 (1974);Groendyke Transport, Inc.,211 NLRB 921 (1974);Pepsi-Cola Bottling Co. of Los Angeles,211 NLRB 870 (1974). It21Two ofthe 13 signatures were crossed out on the later documents. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDis immaterial whether the rule was ever enforced. It wasnever revoked so its coercive effect on employees remains.Cf.Phillips Industrial Components, Inc.,216 NLRB No. 106(1975).Accordingly, I find that Respondent violated Section8(a)(1)-,of theAct as alleged in paragraph IX of thecomplaint.2.The alleged refusal to bargainGeneralCounsel contends that since July 24 theAssociation has represented a majority of Respondent'semployees in a unit defined in the complaint as:All full-time and regular part-time mechanical depart-ment employees employed by Respondent at its BushStreet, San Francisco, California facility; excluding allother employees, office clerical employees, mailroomemployees, editors, guards and supervisors as definedin the Act.General Counsel further contends that on or about July 24Respondent recognized the Association as the exclusivebargainingrepresentative for the employees in the afore-said unit; and thereafter met and bargained collectivelyconcerningwages,hours of employment, and other termsand conditions of employment. General Counsel's basictheoryof an 8(a)(5) violation is that Respondent'sbargainingobligation arose from such voluntary recogni-tion and that thereafter Respondent refused to bargain inviolation of the Act by its August 2 refusal to furnish to theAssociation requested information as to the wages of unitemployees, and its unilateral October 5 cutback inpublication schedule. Finally General Counsel contendsthatby its October 24 letter Respondent unlawfullywithdrew its recognition of the Association as the statutoryrepresentative of its employees in the unit set forth above.Respondent's position is that the only appropriate unit isone including all employees of Respondent, excluding allmanagers,supervisors, and guards as defined by the Act.Basically,Respondent contends, and it is essentiallyundisputed, that all of its employees do some mechanicalwork. However, the record is clear that the percentage oftime spent in such mechanical work is much less than thatspent doing clerical and editorial work.22In the newspaper industry the Board usually findsappropriate separate units of the various crafts.American-Republican, Incorporated,171NLRB 43 (1968);GardenIslandPublishingCo.,Ltd.,154NLRB 697 (1965).However, the Board has also found appropriate multide-partmentunitscomprising all mechanical employees in asingleunitwhere there is no objection either by theemployer or another union claiming to represent anymechanical craft on a separate basis.Garden IslandPublishing Co., Ltd., supra.As to nonmechanical employ-ees, theBoard has held that the optimum unit is onecomprisingallnonmechanical employees.The Salt LakeTribunePublishingCompany and Telegram PublishingCompany,Employer,92NLRB 1411 (1951). However,22Theexception is KenichiHmo, who since February 1975 has beendoing more mechanical work.23 Itmay be thatHino's interestismore closely aligned with thewhere the employer is organized on distinct departmentallines the Board has found appropriate separate departmen-tal units of nonmechanical employees.The Peoria JournalStar, Inc.,117 NLRB 708 (1957).Here Respondent's operation is not organized alongdistinctdepartmental lines and all employees excepteditorial employees are under the direct supervision ofUmezu. Since the clerical employees and the editorialemployees spend by far the majority of their time doingnonmechanical work, I fmd that the extent to which theyperform mechanical work is insufficient to make inappro-priate their exclusion from the mechanical unit. Accordingly, I reject Respondent's contention that the only appropri-ate unit is one comprising all its employees and fmd that aunit of all mechanical employees is appropriate. TheRespondent has raised no objections to the joinder of themechanical departments.The remaining unit issue is which employees comprisethe mechanical employees. As indicated above, I find thatthe clerical'employees and the editorial employees shouldbe excluded from the unit.23 The parties are in agreementas to the inclusion of all other employees except themailroom employees.At issue is whether mailroomemployees have a sufficient community of interest with themechanical employees where the unit sought is onecrossing craft lines to encompass all mechanical employ-ees, some of whom are not truly craftsmen. As indicatedabove,Respondent's operation is not organized alongdistinct departmental lines, the mailroom employees areunder the same supervision as those employees admittedlyin the unit and they are all regular part-time employeeswho have the same benefits as other part-time employees.In fact, the term "mailroom employee" is a misnomer sincethere is no physically separate mailroom. Rather, theseemployees work in an area contiguous to, and unseparatedfrom, the press area, and they use the addressographmachine used by employees admittedly in the unit. In thesecircumstances a separate unit of mailroom employeeswould be inappropriate.The Republican Company,169NLRB 1146 (1968).Thus the question is whether their community of interestismore closely aligned with the mechanical employees orwith the nonmechanical employees. The Board has placedmailroom employees both in mechanical units and innonmechanical units. I have found no express rationale forthe distinction. However, it appears that where mailroomemployees have been included in nonmechanical units, theunit has included circulation departments with whom themailroom department most clearly has the greater commu-nity of interest.Lowell Sun Publishing Company,132 NLRB1168 (1961). Here, there is no circulation department. Ifind that the interest of the mailroom employees is moreclosely aligned to the employees admittedly in the unitthan to clerical and editorial employees. Accordingly, Ifind that the appropriate unit is:All full-time and regular part-time mechanical depart-ment employees employed by Respondent at its Bushmechanical employees than with the clerical employees, however, it isunnecessary to reach that issue. NICHI BEI TIMES COMPANYStreet, San Francisco, California facility; excluding allother employees, office clerical employees, editors,guards and supervisors as defined in the Act.However, I further find a substantial variance betweentheunit the Association claimed to represent in itsdemands and either the unit alleged appropriate in thecomplaint or the unit found appropriate herein. I perceiveno valid interpretation of the Association's oral and writtendemands other than that it was seeking to bargain onbehalf of all employees. Thus the July 24 demand referredto"we workers,""a $1.00 raiseforeverybody, "anddemands an explanation of why Respondent failed to holda previously requested "'meeting ofallworkersandmanagement" in order to' discussinter aliabetter workingconditions.The August 23 demands include "$1.00 perhour raise forall workers"and "a clear explanation of thewage rate forallNBT employees,including the manage-ment. Furthermore, the signatures on the signed demandsincluded an editorial employee and the Associationrepresentativesclearly indicatedinmeetingsthat theirdemands were intended to encompass office employees.Thus they protested the failure to include office employeesin the bonus plan. I find this to be a substantial variance.Boch Dodge, Inc. Boch Rambler, Inc., and National DiscountCorp., all d/b/a Boch Motors,177 NLRB.670 (1969). Notonly does it amount to a 50 per cent increase in the size ofthe unit but the Association never had a majority in such abroad unit, a fact readily apparent to Respondent from thesigned documents.Ifurther rejectGeneralCounsel's contention thatRespondent accorded voluntary recognition to the Associ-ation as the exclusive representative of its employees.Rather, I conclude that prior, to October 11, the Associa-tion never demanded such recognition nor did Respondentaccord it. In so concluding, I am not suggesting that anyspecial words are needed for a valid demand. I do think itisnecessary,however, that the language used must bereasonably sufficient to apprise the employer that recogni-tion is being sought as the exclusive bargaining representa-tiveof employees in some unit identifiable by theemployer.Here, against the background of previousemployer-employee relations, I conclude that the Associa-tion's demands were not sufficient to apprise Respondentthat it was seeking recognition as the exclusive representa-tive of a group of employees. In fact, I am convinced thatthe Association was not seeking such recognition prior toOctober. And, even assuming it was, Respondent had noway of knowing it and its response was not intended toaccord such recognition.Thus, the July and August "demands" were couchedmuch the same as the "demands" made in August 1973and on March 1, 1974. Respondent met with employees inresponse to those earlier demands. A wage increase wasgranted inAugust 1973as a result.Aoyagi was then, asnow, the principal spokesman for the employees. TheAugust 1974 demands referred to the earlier demands. TheAssociation representatives insisted that all employees bepresent at the meetings. I am of the opinion that this typeof background requires something more than an announce-159ment that the Association had been formed in order toapprise Respondent that recognition as statutory represent-ative was being sought and something more than meetingwith all employees to constitute according such recogni-tion.Actually the Association's October 11 letter concedesthat Respondent had not accorded such recognition.Based on the foregoing, I find that prior to October 11,the Association never made a valid demand for recognitionas the exclusive bargaining representative of Respondent'semployees in an appropriate unit. I further find thatRespondent never accorded the Association voluntaryrecognition as such in any unit. Accordingly, I find thatRespondent had no obligation to bargain with theAssociation at any time prior to October 11. I shalltherefore recommend that subparagraphs VIII (a) and (b)of the complaint be dismissed.The October 11 letter is an unmistakable demand forrecognition.As set forth above, I - do not credit thetestimony that Ikezoe expressly recognized the Associationon that date. Since 'Respondent has engaged in no flagrantunfair labor practice, its October 24 refusal to recognizeand bargain with the Association is not violative of Section8(a)(5) of the Act.Linden Lumber Division, Summer &Company v. N.L. R.B.,419 U.S. 301 (1974).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Association is a labor organization within themeaning of Section 2(5) of the Act.3.By implementing and maintaining a rule whichprohibits employees from, engaging in union activities onRespondent's premises or during working hours,Respon-dent has interfered with, restrained, and coerced itsemployees in the exercise of their rights under Section 7 ofthe Act and has thereby engaged in unfair labor practiceswithin the meaning of Sections 8(a)(1) and 2(6) and (7) ofthe Act.4.Respondent has not violated Section 8(a)(1) and (5)of the Act as alleged in paragraph VIII of the complaintherein.TICREMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(a)(1)of the Act, I shall recommend that the Respondent beordered to cease and desist therefrom and from infringinginanylike or related manner upon its employees' Section 7rights, and that it take certain affirmative action designedto effectuate the policies of the Act.Upon the basis of the foregoing findings of fact,conclusions of law and the entire record in this proceeding,and pursuant to Section 10(c) of the National LaborRelationsAct, asamended,Iherebyrecommend thefollowing: 160DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER24Respondent, Nichi Bei Times Company, San Francisco,California, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Maintaining a rule which prohibits employees, fromengaging inunion activities on Respondent's premises orduring working hours.(b) In any like or related manner Interfering with,restraining,or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Post at its facilities in San Francisco, California,copiesof the attached notice marked "Appendix." 25Copies of said notice, on forms provided by the RegionalDirector forRegion 20, after being duly signed byRespondent, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein bedismissedas to those allegations contained in paragraphVIII thereof.24 In the eventno exceptions are filed as provided by Sec. 102 46 of theBoard'sRules andRegulations, the findings, conclusions, and recommend-ed Orderhereinshall,as providedin Sec.102 48 of the Rules andRegulations,be adopted by the Board and become its findings, conclusions,and Order,and allobjections thereto shall be deemed waived for allpurposes.25 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor, RelationsAct, and has ordered us to post this notice and we intendto carry out the order of the Board.The Act gives all employees these rights:To engage in self-organizationTo form, join or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all these things.WE WILL NOT do anything that interferes with,restrains or coerces you with respect to these rights.More specifically,WE WILL NOT maintain a rule which prohibitsemployees from engaging in union activities on ourpremises, or during working hours.You and all our employees are free to become membersof any labor organization, or to refrain from doing so.NICHIBin TuntsCOMPANY